DETAILED ACTION
This action is in response to communications filed on 01/28/2021 in which claims 11 and 19 are amended; claims 1-10, 12-18,  20-67, are cancelled; claims 68-119 were newly added; and claims 11, 19, and 68-119 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of U.S. National Stage of International Application No. PCT/JP2015/068459, filed June 26, 2015, which in turn claims priority to and the benefit of foreign Japanese Application No. 2015-115532, filed June 8, 2015 is acknowledged.
Regarding the foreign priority document the applicant has not provided a certified English copy of the priority document.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application, see MPEP 2304.01(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020,  09/26/2019 and 11/14/2019 is being considered by the examiner.


Examiner Remarks
	Japanese Application No. 2015-115532- Appears to be directed to light emitting element mounting substrate capable of improving heat dissipation by providing a heat dissipation path in a light emitting element mounting region.  The content does not appear to refer to subject matter disclosed in the applications that claim benefit to this application. Examiner requests an official translated copy from the applicant.
	Japanese patent application publication No. 2013-106202, is disclosed a pertinent to learning device that uses machine learning and  was incorporated by reference in applicant’s specification (US Pub. No. 2017/0161603, hereinafter ‘Oka’) ¶0002. This document can not be used to in evaluation of essential material recited in applicant claims where there is no support in the original specification, see MPEP R1.57 which notes "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).

Response to Arguments
Applicant’s arguments and amendments filed 01/28/2021 have been fully considered.
Applicant’s arguments, see pages 13-14, with respect to the claim rejections under 35 U.S.C. § 101 have been fully considered. Upon further review of amendments the rejection made in the previous action has been withdrawn.
Applicant’s arguments, see pages 14-16, with respect to the claim rejections under 35 U.S.C. §  § 112(a) and 112(b) have been fully considered. Upon further review of amendments the rejections made in the previous action has been withdrawn.

Applicant’s arguments, see pages 17-24 of the remarks, with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered. Applicant’s arguments with respect to claim(s) 11, 19, and 68-119 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 81, the claim recited the limitation “said first machinery” there is no antecedent basis for this limitation. Therefore the claim is rendered indefinite.



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 19, 68, 70-76, 78-80, and 82-119, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Hare et al. (US Pat. Pub. No. 2016/0306725, hereinafter ‘Hare’).

Regarding independent claim 11 limitations, Hare teaches an apparatus comprising: 
at least one memory (in 0042: … The processors 601, also referred to as processing circuits, are coupled via a system bus 602 to system memory 603)  storing therein an intermediate model (as the sub systems level hidden neural network nodes depicted in Fig. 3 and Fig. 5, in 0027: FIG. 3 includes a system level that comprises an on top or first level node, i.e., the air management system 200; a sub-systems level comprises two second level nodes [including claimed intermediate model], i.e., environmental control sub-system 301 and environmental control sub-system 302; where models in Fig.3 are associated with neural networks blocks [including claimed intermediate model]…; and in 0028:  FIG. 3 also includes a plurality of neural networks, each of which being associated with a particular node. For instance, neural networks 372 and 373 are respectively associate with the environmental control sub-systems 301 and 302,… That is, each neural network 372-379 can be a black box model constructed at each node of a tree for binary classification of that node as healthy or faulty… and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer [372-373 includes the claimed intermediate model]…)
at least one processor configured to execute (in 0042: Referring now to FIG. 6, there is shown an embodi­ment of a processing system 600 for implementing the teachings herein. In this embodiment, the processing system 600 has one or more central processing units (processors) [claimed at least on processor]…) 
the intermediate model, wherein said intermediate model (executed as node neural networks hidden layers) is respectively inputted: first information based on information outputted by a first model included in a first machinery which is based on information from a first sensor included in said first machinery; (inputting from a plurality of sensors including claimed first sensor for outputting claimed first information, in 0025: …With respect to the air management system 200, the sensors A-H [including claimed first sensor] detect status information of the dif­ferent component and provide that information [including first information] to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and as depicted in Fig. 3:301  [claimed said first machinery including claimed first model and sensor including the plurality of nodes models of input layers of the network model],  in 0025: …the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with…; and in 0027: …a component level that com­prises a plurality of third that correspond to the components of the environmental control sub-systems 301 [claimed first model included in a first machinery as the associated components and their respective sensors], …the environmental control sub-system 301 includes a first heat exchanger 210, a second heat exchanged 220, an air cycle machine 240 (that includes a compressor 241 and turbines 243 and 245… 260, and sensors A-H, [claimed first information from a first sensor included in said first machinery]…; and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer [including claimed first model, as node i=1, included in said first machinery depicted in Fig. 3:301],…);
and second information based on information outputted by a third model included in a second machinery which is based on information from a second sensor included in said second machinery. (as depicted in Fig.3:302 a second separate and parallel set of plurality of sensors including claimed second sensor for outputting claimed second information, in 0025: …With respect to the air management system 200, the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and ad depicted in Fig3: 302 claimed said second machinery including the second batch/set of sensors as respective A1-H1 inputs including G1 sensor as depicted Fig. 3, in 0027: … while the parallel environmental control sub-system 302 includes similar components…, the component level of FIG. 3 illustrates the second heat exchanger 220, the air cycle machine 240, and the sensor G for the environmental control sub-system 301 and parallel components of a second heat exchanger 320, an air cycle machine 340, and a sensor Gl [part of the plurality of sensors A1-H1 of the claimed second machinery s for the environmental control sub-system 302 [including claimed senor included in claimed second machinery]…; and the plurality of node models, in 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer [including claimed third model, as node i=1, included in said second machinery depicted in Fig. 3:302], …).

Examiner notes the processor(s) executes instructions for storing and executing the recited functions, components, and flowchart illustrations, in Hare 0050-0051: …It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instruc­tions. These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data pro­cessing apparatus to produce a machine, such that the instructions, which execute via the processor of the com­puter or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…
Examiner notes that Hare teaches the hierarchical system model in Fig. 3 using a layered network to retrieve and processing information using  layered neural network nodes as disclosed above and depicted in Fig. 5, where the plurality of input nodes are configured to transmit their respective plurality of information to the hidden layer nodes and the claimed intermediate model using input sensor information as disclosed above.  

Regarding claim 19, the rejection of claim 11 is incorporated.  Hare further teaches the apparatus according to claim 11, wherein intermediate model uses, for learning, information outputted by said first model and information outputted by said third model (the sub-component level model output sensor data to the intermediate model are trained with the outputted sensor data from the said first and second machinery configured as noted above in claim 11, in 0028: …The neural networks 372-379 also provide ease of implementation in real-time applications. Each neural network 372-379 utilizes a model that is trained via data received from a selected set of readings from one or more of the sensors [including claimed information outputted by said first model and information outputted by said third model] (e.g., A-H) to detect and isolate a faulty node…; and in claim 1 limitation …training a plurality of neural networks for each subsystem and component within the complex networked system to detect and identify faults within the sensor data [including claimed information outputted by said first model and information outputted by said third model])

Regarding claim 68, the rejection of claim 11 is incorporated.  Hare further teaches the apparatus according to claim 11, wherein said first model and said intermediate model learn successively by error back-propagation method from said intermediate model, and said intermediate model and said third model learn successively by error back- propagation method from said intermediate model. (in training models, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning successively by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 70, the rejection of claim 11 is incorporated.  Hare further teaches the apparatus according to claim 11, wherein third information, outputted based on said first information inputted into said intermediate model, is transmitted to said first machinery, and fourth information, outputted based on said second information inputted into said intermediate model, is transmitted to said second machinery. (in Fig. 3:301 and 302 and in 0027-0028: a sub-systems level comprises two second level nodes, i.e., environmental control sub-system 301 [claimed first machinery] and environmental control sub-system 302 [claimed second machinery]; and the claimed third and fourth information; and in 0038: …First, the data received from the diagnosis system is used to isolate the faulty subsystem. This is done by feeding, for example, the 300 seconds of time series data of the selected sensors from the dependency matrix into each of the neural networks 372-373 at the subsystem level [comprising said intermediate model]. Each neural network 372-373 then outputs a value, either O or 1, for each data point fed into the model. Then the average is taken to classify whether the subsystem is healthy or faulty. If the neural network 372 classifies the subsystem [claimed third information outputted based on the claimed first information inputted to the claimed intermediate model to generate classification output transmitted to subsystem components of claimed first machinery] 301 as faulty, then the component neural net­works 374-376 [claimed second model included in claimed first machinery] within the subsystem 301  are used to isolate the failed component using the same approach as for the sub-systems 301 and 302. If the neural network 373  classi­fies [claimed fourth information outputted based on the claimed second information inputted to the claimed intermediate model transmitted to subsystem components of claimed second machinery] the subsystem as healthy, then the algorithm will not proceed down the branch; and in 0040: …that is, each neural network 372-379 in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault [377-379 receiving the claimed fourth information outputted based on the claimed second information inputted to the claimed intermediate model transmitted to subsystem components of claimed second machinery in Fig 3:373 ]. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 that outputs the value closest to 1… )

Regarding claim 71, the rejection of claim 70 is incorporated. Hare further teaches the apparatus according to claim 70, wherein said third information is transmitted to said first machinery as information to be inputted into a second model (in the plurality of 374-377 NN models) included in said first machinery, and wherein said fourth information is transmitted to said second machinery as (in the plurality of 377-379 NN models) included in said second machinery. (in 0038: …First, the data received from the diagnosis system is used to isolate the faulty subsystem. This is done by feeding, for example, the 300 seconds of time series data of the selected sensors from the dependency matrix into each of the neural networks 372-373 at the subsystem level [comprising said intermediate model]. Each neural network 372-373 then outputs a value, either O or 1, for each data point fed into the model. Then the average is taken to classify whether the subsystem is healthy or faulty. If the neural network 372 classifies the subsystem[claimed third information outputted based on the claimed first information inputted to the claimed intermediate model to generate classification output transmitted to subsystem components of claimed first machinery] 301 as faulty, then the component neural net­works 374-376 [claimed second model included in claimed first machinery] within the subsystem 301  are used to isolate the failed component using the same approach as for the sub-systems 301 and 302. If the neural network 373  classi­fies [claimed fourth information outputted based on the claimed second information inputted to the claimed intermediate model transmitted to subsystem components of claimed second machinery] the subsystem as healthy, then the algorithm will not proceed down the branch; and in 0040: …that is, each neural network 372-379 in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault [377-379 receiving the claimed fourth information outputted based on the claimed second information inputted to the claimed intermediate model transmitted to subsystem components of claimed second machinery in Fig 3:373 ]. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 that outputs the value closest to 1… )

(controlling the signal for fault detection of claimed said machine, in 0040: …that is, each neural network 372-379 in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 includes claimed third information is used for controlling said first machinery and 377-329 includes claimed fourth information is used for controlling said second machinery as depicted in Fig. 3] that outputs the value closest to 1… )

Regarding claim 73, the rejection of claim 72 is incorporated.  Hare further teaches the apparatus according to claim 72, wherein said second model, said intermediate model, and said first model learn by error back-propagation method. (in training models claimed models depicted in Fig. 3:372 and Fig. 3:374-376, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 74, the rejection of claim 73 is incorporated.  Hare further teaches the apparatus according to claim 73, wherein said third model, said intermediate model and said fourth model learn by error back-propagation method. (in training models claimed models depicted in Fig. 3:373 and Fig. 3:377-379, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)
Regarding independent claim 75 limitations, Hare teaches a system comprising: 
said apparatus according to claim 11; (the rejection of claim 11 is incorporated as noted above)
said first machinery; and said second machinery. (in Fig. 3:301 and 302 and in 0027-0028: a sub-systems level comprises two second level nodes, i.e., environmental control sub-system 301 [claimed first machinery] and environmental control sub-system 302 [claimed second machinery])

Regarding independent claim 76 limitations, Hare teaches an apparatus comprising: 
at least one memory storing therein an intermediate model; and at least one processor configured to execute the intermediate model, (in 0042: … The processors 601, also referred to as processing circuits, are coupled via a system bus 602 to system memory 603; and storing therein an intermediate model as the sub systems level hidden neural network nodes depicted in Fig. 3 and Fig. 5, in 0027: FIG. 3 includes a system level that comprises an on top or first level node, i.e., the air management system 200; a sub-systems level comprises two second level nodes [including claimed intermediate model], i.e., environmental control sub-system 301 and environmental control sub-system 302…)
wherein said intermediate model outputs (Fig. 3: Neural network (NN) models depicted in Fig. 3: 372 & 373 ): first information used for input information for a second model included in a first machinery, said second model outputting second information used for controlling said first machinery, and third information used for input information for a  (in 0038: …First, the data received from the diagnosis system is used to isolate the faulty subsystem. This is done by feeding, for example, the 300 seconds of time series data of the selected sensors from the dependency matrix into each of the neural networks 372-373 at the subsystem level [comprising said intermediate model]. Each neural network 372-373 then outputs a value, either O or 1 [respective claimed first information and third information transmitted as input to the claimed  second model and forth model component level models depicted in Fig. 3], for each data point fed into the model. Then the average is taken to classify whether the subsystem is healthy or faulty. If the neural network 372 classifies the subsystem [claimed first information used as input to the claimed to subsystem components of claimed first machinery] 301 as faulty, then the component neural net­works 374-376 [claimed second model included in claimed first machinery] within the subsystem 301  are used to isolate the failed component using the same approach as for the sub-systems 301 and 302. If the neural network 373 classi­fies [claimed fourth information outputted based on the claimed fourth information] the subsystem as healthy, then the algorithm will not proceed down the branch; using the claimed information to control the fault signal of the claimed machinery, in 0040: …that is, each neural network 372-379 in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down [claimed information used to control claimed machinery fault information] the tree until a component is isolated with fault [374-376, that includes claimed second model, inputting the claimed first information for outputting fault information, as the claimed second information, based on the claimed information transmitted to subsystem components of claimed first machinery in Fig 3:372; and 377-379 receiving the claimed third information for outputting fault information, as claimed fourth information, based on the claimed third information transmitted to subsystem components of claimed second machinery in Fig 3:373 ]. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 that outputs the value closest to 1… )
Examiner notes the processor(s) executes instructions for storing and executing the recited functions, components, and flowchart illustrations, in Hare 0050-0051: …It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instruc­tions. These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data pro­cessing apparatus to produce a machine, such that the instructions, which execute via the processor of the com­puter or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…
Examiner notes that Hare teaches the hierarchical system model in Fig. 3 using a layered network to retrieve and processing information using  layered neural network nodes as disclosed above and depicted in Fig. 5, where the plurality of input nodes are configured to transmit their respective plurality of information to the hidden layer nodes and the claimed intermediate model using input sensor information as disclosed above.  

Regarding claim 78, the rejection of claim 76 is incorporated.  Hare further teaches the apparatus according to claim 76, wherein said second information used for controlling said first  (in 0038: …First, the data received from the diagnosis system is used to isolate the faulty subsystem. This is done by feeding, for example, the 300 seconds of time series data of the selected sensors from the dependency matrix into each of the neural networks 372-373 at the subsystem level. Each neural network 372-373 then outputs a value, either O or 1, for each data point fed into the model. Then the average is taken to classify whether the subsystem is healthy or faulty. If the neural network 372 classifies the subsystem 301 as faulty, then the component neural net­works 374-376 within the subsystem 301  are used to isolate the failed component using the same approach as for the sub-systems 301 and 302. If the neural network 373 classi­fies  the subsystem as healthy, then the algorithm will not proceed down the branch; using the claimed information to control the fault signal of the claimed machinery, in 0040: …that is, each neural network 372-379 in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down [claimed information used to control claimed machinery fault information] the tree until a component is isolated with fault [374-376, outputting fault information, as the claimed second information, based on the claimed information transmitted to subsystem components of claimed first machinery, including inputted claimed fifth information from the plurality of subsystem components, into intermediate model depicted in Fig 3:372; and 377-379 receiving the claimed sixth information for outputting fault information, as claimed fourth information, based on the claimed third information transmitted to subsystem components of claimed second machinery in Fig 3:373 ]. If two or more components(claimed combination of fifth and six claimed information received for outputting claimed respective information for controlling fault signals) detect the fault within a sub­system, then the component associated with the neural networks 374-379 that outputs the value closest to 1… )

Regarding claim 79, the rejection of claim 76 is incorporated.  Hare further teaches the apparatus according to claim 76, wherein said second model and said intermediate model learn successively by error back-propagation method from said second model. (in training models claimed models depicted in Fig. 3:372 and Fig. 3:374-376, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding independent claim 80 limitations, Hare teaches a machinery comprising: 
at least one memory; at least one processor; and at least one sensor, (in 0042: … The processors 601, also referred to as processing circuits, are coupled via a system bus 602 to system memory 603; and a plurality of sensors, in 0028: …Each neural network 372-379 utilizes a model that is trained via data received from a selected set of readings from one or more of the sensors (e.g., A-H) to detect and isolate a faulty node…)
wherein said at least one memory stores a first model configured to be (storing model depicted in Fig. 3:372-373 input layers of the neural network for executing recited functions)
inputted information based on information received from said at least one sensor and further configured to output information used for input information of an intermediate model included in an intermediate learning device unit, and said intermediate model is configured so that information from another model included in another machinery is (inputting from a plurality of sensors, in 0025: …With respect to the air management system 200, the sensors A-H [including claimed sensor information] detect status information of the dif­ferent component and provide that information  to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and as depicted in Fig. 3:301 and 302 [claimed machinery associated with claimed model as the input layer of the depicted neural network (NN) model in Fig. 3:372-373],  in 0025: …the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with…; and in 0027: …a component level that com­prises a plurality of third that correspond to the components of the environmental control sub-systems 301, …the environmental control sub-system 301 includes a first heat exchanger 210, a second heat exchanged 220, an air cycle machine 240 (that includes a compressor 241 and turbines 243 and 245… 260, and sensors A-H,…; and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer [372-373 includes the claimed intermediate model included in an intermediate learning device for receiving sensor input information outputted from claimed machinery and another machinery]…)
 	Examiner notes that recited devices as the block function associated with the executing the recited function, in Hare 0050-0051: …It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instruc­tions. These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, 
Examiner notes that Hare teaches the hierarchical system model in Fig. 3 using a layered network to retrieve and processing information using  layered neural network nodes as disclosed above and depicted in Fig. 5, where the plurality of input nodes are configured to transmit their respective plurality of information to the hidden layer nodes and the claimed intermediate model using input sensor information as disclosed above.  

Regarding claim 82, the rejection of claim 80 is incorporated.  Hare further teaches the machinery according to claim 80, wherein said first model and said intermediate model learn successively by error back-propagation method from said intermediate model. (in training models claimed models depicted in Fig. 3:372 and Fig. 3:374-376, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 83, the rejection of claim 80 is incorporated.  Hare further teaches the apparatus according to claim 80, wherein said intermediate model learns based on information from said first model and information from said another model (in training models claimed models based on claimed information as depicted in Fig. 3:372 and Fig. 3:374-376, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 84, the rejection of claim 80 is incorporated.  Hare further teaches the machinery according to claim 80, wherein information outputted from said intermediate model, based on said output information of said first model used for said input information of said intermediate model, is received from said intermediate learning device unit and used for controlling said machinery. (controlling the signal for fault detection used for controlling claimed said machinery, in 0040: …that is, each neural network 372-379 [372 & 373 claimed outputted information from claimed intermediate model based on output from input layer as claimed first model in 372] in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 and 377-329 includes claimed received information is used for controlling said machinery] that outputs the value closest to 1… )

Regarding claim 85, the rejection of claim 84 is incorporated.  Hare further teaches the apparatus according to claim 11, machinery according to claim 84, further comprising a second model, wherein said second model is configured to output information used for controlling said machinery by inputting information based on receiving said information outputted from said intermediate model. (controlling the signal for fault detection used for controlling claimed said machinery, in 0040: …that is, each neural network 372-379 [372 & 373 claimed outputted information from claimed intermediate model based on output from input layer as claimed second model in 373] in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 includes claimed received information is used for controlling said machinery and 377-329] that outputs the value closest to 1… )

Regarding claim 86, the rejection of claim 85 is incorporated.  Hare further teaches the machinery according to claim 85, wherein said second model, said intermediate model, and said first model learn successively by error back-propagation method from said second model. (in training models claimed models depicted in Fig. 3:372 and Fig. 3:374-376, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding independent claim 90 limitations, Hare teaches the method comprising: 
obtaining an outputted first information by inputting information based on information outputted by a first model included in a first machinery into an intermediate model included in an intermediate learning device unit, and obtaining an outputted first information by inputting information based on information outputted by a first model included in a first machinery into an intermediate model included in an machinery.( obtaining claimed first information from the input layer of the neural network, as claimed first model depicted in Fig. 3 and Fig. 5, in 0027: FIG. 3 includes a system level that comprises an on top or first level node, i.e., the air management system 200; a sub-systems level comprises two second level nodes [including claimed first model and intermediate model], i.e., environmental control sub-system 301 [claimed first machinery including claimed first model] and environmental control sub-system 302 [claimed second machinery for inputting claimed second information]; where models in Fig.3 are associated with neural networks blocks [including claimed first model and intermediate model]…; and in 0028:  FIG. 3 also includes a plurality of neural networks, each of which being associated with a particular node. For instance, neural networks 372 and 373 are respectively associate with the environmental control sub-systems 301 and 302,… That is, each neural network 372-379 can be a black box model constructed at each node of a tree for binary classification of that node as healthy or faulty… and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer [respective claimed first and third model outputting claimed information], a hidden layer [372-373 includes the claimed intermediate model receiving claimed outputted information]…); 
Examiner notes that recited devices as the block function associated with the executing the recited function, in Hare 0050-0051: …It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instruc­tions. These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data pro­cessing apparatus to produce a machine, such that the instructions, which execute via the processor of the com­puter or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…
Examiner notes that Hare teaches the hierarchical system model in Fig. 3 using a layered network to retrieve and processing information using  layered neural network nodes as disclosed above 

Regarding claim 91, the rejection of claim 90 is incorporated. Hare further teaches further comprising learning carried out by said intermediate model based on information outputted by said first model and information output by said third model. (in training models claimed models based on the information outputted by the claimed models as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 92, the rejection of claim 90 is incorporated.  Hare further teaches the method according to claim 90, wherein learning is carried out: by said first model and said intermediate model successively using error back- propagation method from said intermediate model; and by said intermediate model and said third model successively using error back- propagation method from said intermediate model. (in training models claimed models based the claimed models as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 93, the rejection of claim 90 is incorporated.  Hare further teaches the method according to claim 90, further comprising learning carried out by said first model regarding information unique to said first machinery. (in training models with information unique to each NN model as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 94, the rejection of claim 90 is incorporated.  Hare further teaches the method according to claim 90, further comprising transmitting said outputted first information to said first machinery, and transmitting said outputted second information to said second machinery. ( obtaining claimed first information from the input layer of the neural network, as claimed first model depicted in Fig. 3 and Fig. 5, in 0027: FIG. 3 includes a system level that comprises an on top or first level node, i.e., the air management system 200; a sub-systems level comprises two second level nodes [including claimed first model and intermediate model], i.e., environmental control sub-system 301 [claimed first machinery including claimed first model] and environmental control sub-system 302 [claimed second machinery for inputting claimed second information]; where models in Fig.3 are associated with neural networks blocks [including claimed first model and intermediate model]…; and in 0028:  FIG. 3 also includes a plurality of neural networks, each of which being associated with a particular node. For instance, neural networks 372 and 373 are respectively associate with the environmental control sub-systems 301 and 302,… That is, each neural network 372-379 can be a black box model constructed at each node of a tree for binary classification of that node as healthy or faulty… and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer [respective claimed first and third model outputting claimed information], a hidden layer [372-373 includes the claimed intermediate model receiving claimed outputted information]…);

 ( obtaining claimed first information from the input layer of the neural network, as claimed first model depicted in Fig. 3 and Fig. 5, in 0027: FIG. 3 includes a system level that comprises an on top or first level node, i.e., the air management system 200; a sub-systems level comprises two second level nodes [including claimed first model and intermediate model], i.e., environmental control sub-system 301 [claimed first machinery including claimed first model] and environmental control sub-system 302 [claimed second machinery for inputting claimed second information]; where models in Fig.3 are associated with neural networks blocks [including claimed first model and intermediate model]…; and in 0028:  FIG. 3 also includes a plurality of neural networks, each of which being associated with a particular node. For instance, neural networks 372 and 373 are respectively associate with the environmental control sub-systems 301 and 302,… That is, each neural network 372-379 can be a black box model constructed at each node of a tree for binary classification of that node as healthy or faulty… and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer [respective claimed first and third model outputting claimed information], a hidden layer [372-373 includes the claimed intermediate model receiving claimed outputted information]…);

Regarding claim 95, the rejection of claim 94 is incorporated.  Hare further teaches the  claim 94, wherein said transmitting said outputted first information to said first machinery is directed to an input of a second model included in said first machinery, and said transmitting said outputted second information to said second machinery is directed to an input of a fourth model included in said second machinery. ( obtaining claimed first information from the input layer of the neural network, as claimed first model depicted in Fig. 3 and Fig. 5, in 0027: FIG. 3 includes a system level that comprises an on top or first level node, i.e., the air management system 200; a sub-systems level comprises two second level nodes [including claimed first model and intermediate model], i.e., environmental control sub-system 301 [claimed first machinery including claimed first model] and environmental control sub-system 302 [claimed second machinery for inputting claimed second information]; where models in Fig.3 are associated with neural networks blocks [including claimed first model and intermediate model]…; and in 0028:  FIG. 3 also includes a plurality of neural networks, each of which being associated with a particular node. For instance, neural networks 372 and 373 are respectively associate with the environmental control sub-systems 301 and 302,… That is, each neural network 372-379 can be a black box model constructed at each node of a tree for binary classification of that node as healthy or faulty… and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer [respective claimed second and fourth model outputting claimed information for the plurality of component sensors to respective claimed machinery], a hidden layer [372-373 includes the claimed intermediate model receiving claimed outputted information]…);

Regarding claim 96, the rejection of claim 95 is incorporated.  Hare further teaches the apparatus according to claim 11, method according to claim 95, wherein said outputted first information is used for controlling said first machinery and said outputted second information is used for controlling said second machinery. (controlling the signal for fault detection of claimed said machine, in 0040: …that is, each neural network 372-379 in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 includes claimed first information is used for controlling said first machinery and 377-329 includes claimed second information is used for controlling said second machinery as depicted in Fig. 3] that outputs the value closest to 1… )

Regarding claim 97, the rejection of claim 95 is incorporated.  Hare further teaches the method according to claim 95, further comprising learning carried out by said first model, said intermediate model, and said second model successively by error back- propagation method from said second model. (in training models claimed models depicted in Fig. 3:372 and Fig. 3:374-376, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 98, the rejection of claim 97 is incorporated.  Hare further teaches the method according to claim 97, further comprising learning carried out by said third model, said intermediate model, and said fourth model successively by error back- propagation method from said fourth model., (in training models claimed models depicted in Fig. 3:372 and Fig. 3:374-376, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding independent claim 98 limitations, Hare teaches a method comprising: 
transmitting first information generated by an intermediate model included in an intermediate learning device unit to first machinery, transmitting second information generated by said intermediate model included in said intermediate learning device unit (Fig. 3:372-373 as including claimed intermediate model in claimed learning device to the sub-component machinery, in 0025: …With respect to the air management system 200, the sensors A-H [including claimed sensor information] detect status information of the dif­ferent component and provide that information  to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and as depicted in Fig. 3:301 and 302 [claimed machinery associated with claimed model as the input layer of the depicted neural network (NN) model in Fig. 3:372-373],  in 0025: …the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with…; and in 0027: …a component level that com­prises a plurality of third that correspond to the components of the environmental control sub-systems 301, …the environmental control sub-system 301 includes a first heat exchanger 210, a second heat exchanged 220, an air cycle machine 240 (that includes a compressor 241 and turbines 243 and 245… 260, and sensors A-H,…; and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer [372-373 includes the claimed intermediate model included in an intermediate learning device for receiving sensor input information outputted from claimed machinery and another machinery]…; and where the claimed information is used for controlling the signal for fault detection used for controlling claimed said machinery, in 0040: …that is, each neural network 372-379 [372 & 373 claimed outputted information from claimed intermediate model based on output from input layer as claimed first model in 372] in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 & 377-329includes claimed received information is used for controlling claimed said machinery and] that outputs the value closest to 1… )
Examiner notes the processor(s) executes instructions for storing and executing the recited functions, components, and flowchart illustrations, in Hare 0050-0051: …It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instruc­tions. These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data pro­cessing apparatus to produce a machine, such that the instructions, which execute via the processor of the com­puter or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…
Examiner notes that Hare teaches the hierarchical system model in Fig. 3 using a layered network to retrieve and processing information using  layered neural network nodes as disclosed above and depicted in Fig. 5, where the plurality of input nodes are configured to transmit their respective plurality of information to the hidden layer nodes and the claimed intermediate model using input sensor information as disclosed above.  
 (in training models with information unique to each NN model as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 101, the rejection of claim 99 is incorporated.  Hare further teaches the method according to claim 99, wherein said first information transmitted to first machinery is based on outputted information generated by inputting information based on information received from said first machinery into said intermediate model, and wherein said second information transmitted to second machinery is based on outputted information generated by inputting information based on information received from said second machinery into said intermediate model. (inputting from a plurality of sensors, in 0025: …With respect to the air management system 200, the sensors A-H [including claimed sensor information] detect status information of the dif­ferent component and provide that information  to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and as depicted in Fig. 3:301 and 302 [claimed machinery associated with claimed model as the input layer of the depicted neural network (NN) model in Fig. 3:372-373],  in 0025: …the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with…; and in 0027: …a component level that com­prises a plurality of third that correspond to the components of the environmental control sub-systems 301, …the environmental control sub-system 301 includes a first heat exchanger 210, a second heat exchanged 220, an air cycle machine 240 (that includes a compressor 241 and turbines 243 and 245… 260, and sensors A-H,…; and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer [372-373 includes the claimed intermediate model included in an intermediate learning device for receiving sensor input information outputted from claimed machinery and another machinery]…)

Regarding claim 102, the rejection of claim 99 is incorporated.  Hare further teaches the method according to claim 99, further comprising learning carried out by said second model and said intermediate model successively by error back-propagation method from said second model and learning carried out by said fourth model and said intermediate model successively by error back-propagation method from said fourth model. (in training models with information of claimed model associated with each NN model as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding independent claim 103 limitations, Hare teaches method comprising: obtaining outputted information by inputting information based on a first sensor included in a machinery into a first model included in said machinery, transmitting first information based on said outputted information to an intermediate model in an intermediate learning device unit, for use as an input to said intermediate model included in said intermediate learning device unit, wherein said intermediate model is inputted second information from another model included in another machinery. (inputting from a plurality of sensors, in 0025: …With respect to the air management system 200, the sensors A-H [including claimed sensor information] detect status information of the dif­ferent component and provide that information  to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and as depicted in Fig. 3:301 and 302 [claimed machinery associated with claimed model as the input layer of the depicted neural network (NN) model in Fig. 3:372-373],  in 0025: …the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with…; and in 0027: …a component level that com­prises a plurality of third that correspond to the components of the environmental control sub-systems 301, …the environmental control sub-system 301 includes a first heat exchanger 210, a second heat exchanged 220, an air cycle machine 240 (that includes a compressor 241 and turbines 243 and 245… 260, and sensors A-H,…; and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer [372-373 includes the claimed intermediate model included in an intermediate learning device for receiving sensor input information outputted from claimed machinery and another machinery]…)
 	Examiner notes the processor(s) executes instructions for storing and executing the recited functions, components, and flowchart illustrations, in Hare 0050-0051: …It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instruc­tions. These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data pro­cessing apparatus to produce a machine, such that the instructions, which execute via the processor of the com­puter or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…


Regarding claim 104, the rejection of claim 103 is incorporated.  Hare further teaches the  method according to claim 103,  further comprising learning carried out by said first model regarding information unique to said machinery. (in training models with information unique to each NN model as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 105, the rejection of claim 103 is incorporated.  Hare further teaches the method according to claim 103, further comprising learning carried out by said first model and said intermediate model successively by error back-propagation method from said intermediate model. (in training models with information for the claimed models and information associated with the NN models as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 106, the rejection of claim 103 is incorporated.  Hare further teaches the  method according to claim 103, further comprising learning by said intermediate model based on said first information and said second information. (in training models with information for the claimed models and information associated with the NN models as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 107, the rejection of claim 103 is incorporated.  Hare further teaches the method according to claim 103, further comprising receiving third information generated by said intermediate model, based on the input of said first information, as information used for controlling said machinery.  (controlling the signal for fault detection used for controlling claimed said machinery, in 0040: …that is, each neural network 372-379 [372 & 373 claimed outputted information from claimed intermediate model based on output from input layer in 372] in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 and 377-329 includes claimed received information is used for controlling said machinery] that outputs the value closest to 1… )

Regarding claim 108, the rejection of claim 107 is incorporated.  Hare further teaches the apparatus according to claim 11, method according to claim 107, further comprising generating information used for controlling said machinery by inputting said third information into a second model.  (controlling the signal for fault detection used for controlling claimed said machinery, in 0040: …that is, each neural network 372-379 [372 & 373 claimed outputted information from claimed intermediate model based on output from input layers in 372-373 including claimed second mode] in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 and 377-329 includes claime

Regarding claim 109, the rejection of claim 108 is incorporated.  Hare further teaches the apparatus according to claim 11, method according to claim 108, further comprising learning carried out by said second model, said intermediate model and said first model successively by error back-propagation method from said second model. (in training models with information for the claimed models and information associated with the NN models as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding independent claim 110 limitations, Hare teaches a method comprising: 
inputting information based on outputted first information obtained from an intermediate model included in an intermediate learning device into a second model included in a machinery, outputting information used for controlling said machinery from said second model, wherein said intermediate model outputs second information used for another machinery. (inputting from a plurality of sensors, in 0025: …With respect to the air management system 200, the sensors A-H [including claimed sensor information] detect status information of the dif­ferent component and provide that information  to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and as depicted in Fig. 3:301 and 302 [claimed machinery associated with claimed models as the input layers of the depicted neural network (NN) model in Fig. 3:372-373],  in 0025: …the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with…; and in 0027: …a component level that com­prises a plurality of third that correspond to the components of the environmental control sub-systems 301, …the environmental control sub-system 301 includes a first heat exchanger 210, a second heat exchanged 220, an air cycle machine 240 (that includes a compressor 241 and turbines 243 and 245… 260, and sensors A-H,…; and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer [372-373 includes the claimed intermediate model included in an intermediate learning device for receiving sensor input information outputted from claimed machinery and another machinery]…)
 	Examiner notes the processor(s) executes instructions for storing and executing the recited functions, components, and flowchart illustrations, in Hare 0050-0051: …It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer readable program instruc­tions. These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data pro­cessing apparatus to produce a machine, such that the instructions, which execute via the processor of the com­puter or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks…
Examiner notes that Hare teaches the hierarchical system model in Fig. 3 using a layered network to retrieve and processing information using  layered neural network nodes as disclosed above 

Regarding claim 111, the rejection of claim 110 is incorporated.  Hare further teaches the method according to claim 110, further comprising learning carried out by said second model regarding information unique to said machinery. (in training models with information for the claimed models and claimed unique information associated with the NN models and claimed machinery as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 112, the rejection of claim 110 is incorporated.  Hare further teaches the apparatus according to claim 11, method according to claim 110, further comprising transmitting information regarding said machinery to said intermediate learning device unit as input information for said intermediate model. (Fig. 3:372-373 as including claimed intermediate model in claimed learning device to the sub-component machinery, in 0025: …With respect to the air management system 200, the sensors A-H [including claimed sensor information of claimed machinery] detect status information of the dif­ferent component and provide that information  to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with respect to FIG. 5)…; and as depicted in Fig. 3:301 and 302 [claimed machinery associated with claimed model as the input layer of the depicted neural network (NN) model in Fig. 3:372-373],  in 0025: …the sensors A-H detect status information of the dif­ferent component and provide that information to a process­ing device of the diagnosis system (e.g., a controller 101 or a processing device 500 as further described below with…; and in 0027: …a component level that com­prises a plurality of third that correspond to the components of the environmental control sub-systems 301, …the environmental control sub-system 301 includes a first heat exchanger 210, a second heat exchanged 220, an air cycle machine 240 (that includes a compressor 241 and turbines 243 and 245… 260, and sensors A-H,…; and 0037: the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer [372-373 includes the claimed intermediate model included in an intermediate learning device for receiving sensor input information outputted from claimed machinery and another machinery]…; and where the claimed information is used for controlling the signal for fault detection used for controlling claimed said machinery, in 0040: …that is, each neural network 372-379 [372 & 373 claimed outputted information from claimed intermediate model based on output from input layer as claimed first model in 372] in the system level detection and isolation algorithm outputs a value between O and 1 to indicate which class the data belongs to. If the neural network 372-379 detects a fault, the data set is passed down the tree until a component is isolated with fault. If two or more components detect the fault within a sub­system, then the component associated with the neural networks 374-379 [374-376 & 377-329includes claimed received information is used for controlling claimed said machinery and] that outputs the value closest to 1… )

Regarding claim 113, the rejection of claim 110 is incorporated.  Hare further teaches the method according to claim 110, further comprising learning carried out by said intermediate model based on information regarding said second model and information regarding another model included in said another machinery. (in training models claimed models based on the information outputted by the claimed models based on claimed machinary as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claim 114, the rejection of claim 110 is incorporated.  Hare further teaches the apparatus according to claim 11, further comprising learning carried out by said second model and said intermediate model successively by error back-propagation method from said second model. (in training models with information of claimed model associated with each NN model as depicted in Fig. 3, in 0037: …Each neural network 372-379 (claimed models) can also be trained using the scaled conjugate gradient back propagation algorithm (claimed learning by error back- propagation method)…; and hierarchical network of models as depicted in Fig. 3 and as disclosed in 0027)

Regarding claims 115, 116, 117, 118, and 119 the rejection of claims 75, 80, 87, 103, and 110 is incorporated respectively. And Hare further teaches the limitation: wherein said machinery is a robot, an automobile, an airplane, a robot, an industrial machine, an environment control terminal of a chemical plant, or facility horticulture. (in airplane air management system, in  0001: …system level fault diagnosis for an air management system of an aircraft.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 69, 77, 81 are rejected under 35 U.S.C. 103 as being unpatentable over Hare et al. (US Pat. Pub. No. 2016/0306725, hereinafter ‘Hare’) in view of Rojas, Raul. (NPL: "The backpropagation algorithm”, hereinafter ‘Rojas’).

Regarding claim 69, the rejection of claim 11 is incorporated.  Hare further teaches the apparatus according to claim 11, wherein said first model has weights … to said first machinery. (each neural network (NN) is a black box model associated with each machinery having unique set of NN weights to produce trained weights, in 0037:.. the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer and an output layer. The neurons in these layers are connected by edges that carry weights that are trained so that the input data into the neural networks will generate the desired output...; where the set of NN are associated with said first machinery as the control sub-system 301, in 0027: …the air management system 200; a sub-systems level comprises two second level nodes, i.e., environmental control sub-system 301… depicted with NN  in Fig. 3: 372.)
While Hare disclose the model nodes connected to the intermediate nodes as depicted in Fig. 5 that are included in the sub-system machinery as claimed. Hare does not expressly disclose the plurality of node models in the input layer as unique weights.
(1)ij, in pg. 162 Sec. 7.3.1: 

    PNG
    media_image1.png
    100
    1173
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    735
    1009
    media_image2.png
    Greyscale

The Hare and Rojas references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and data processing methods using machine learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for using layered neural networks with a plurality of unique weights associated between each input sit model and each respective next layer in a layered network machine learning model as disclosed by Rojas with the method of information processing method using layered node networks disclosed by Hare.
One of ordinary skill in the arts would have been motivated to combine the teaches of Hare and Rojas to allow for direct computation of the flow of information in the modeled network using formulas that be generalized for any number of layers  (Rojas, pg. 164, 1st partial paragraph). Doing so would help simplify the mathematical operations associated with the modeled network.

(each neural network (NN) is a black box model associated with each machinery having unique set of NN weights to produce trained weights, in 0037:.. the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer and an output layer. The neurons in these layers are connected by edges that carry weights that are trained so that the input data into the neural networks will generate the desired output...; where the set of NN are associated with said first machinery as the control sub-system 301, in 0027: …the air management system 200; a sub-systems level comprises two second level nodes, i.e., environmental control sub-system 301… depicted with NN  in Fig. 3: 372.)
While Hare disclose the model nodes connected to the intermediate nodes as depicted in Fig. 5 that are included in the sub-system machinery as claimed. Hare does not expressly disclose the plurality of node models in the input layer as unique weights.
Rojas teaches the input node models having a plurality of k unique weights for each n input site as depicted in pg. 163 Fig. 7.17 as the w(1)ij, in pg. 162 Sec. 7.3.1: 

    PNG
    media_image1.png
    100
    1173
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    735
    1009
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for using layered neural networks with a plurality of unique weights associated between each input sit model and each respective next layer in a layered network machine learning model as disclosed by Rojas with the method of information processing method using layered node networks disclosed by Hare.
One of ordinary skill in the arts would have been motivated to combine the teaches of Hare and Rojas to allow for direct computation of the flow of information in the modeled network using formulas that be generalized for any number of layers  (Rojas, pg. 164, 1st partial paragraph). Doing so would help simplify the mathematical operations associated with the modeled network.

Regarding claim 81, the rejection of claim 80 is incorporated.  Hare further teaches the machinery according to claim 80, wherein said first model has weights … to said first machinery. (each neural network (NN) is a black box model associated with each machinery having unique set of NN weights to produce trained weights to each NN associated with claimed machinery, in 0037:.. the neural networks 372-379 are black box models that are used to classify and fit data sets. Three layered neural networks 372-379 are considered here, as shown in FIG. 5, with an input layer, a hidden layer and an output layer. The neurons in these layers are connected by edges that carry weights that are trained so that the input data into the neural networks will generate the desired output...; where the set of NN are associated with said first machinery as the control sub-system 301, in 0027: …the air management system 200; a sub-systems level comprises two second level nodes, i.e., environmental control sub-system 301… depicted with NN  in Fig. 3: 372.)

Rojas teaches the input node models having a plurality of k unique weights for each n input site as depicted in pg. 163 Fig. 7.17 as the w(1)ij, in pg. 162 Sec. 7.3.1: 

    PNG
    media_image1.png
    100
    1173
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    735
    1009
    media_image2.png
    Greyscale

The Hare and Rojas references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and data processing methods using machine learning models.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for using layered neural networks with a plurality of unique weights associated between each input sit model and each respective next layer in a layered network machine learning model as disclosed by Rojas with the method of information processing method using layered node networks disclosed by Hare.
One of ordinary skill in the arts would have been motivated to combine the teaches of Hare and Rojas to allow for direct computation of the flow of information in the modeled network using formulas st partial paragraph). Doing so would help simplify the mathematical operations associated with the modeled network.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Campos et al. (US Patent Publication No. 7,849,032.): Campos teaches back-propagation as a well-known learning rule for supervised processing of neural networks, in 7:42-48 that preforms a gradient decent within a defined vector space, in 8:5-7.
Cosic (US Pat. No. 9,443, 192): teaches neuron network as sub-modeled function modules for autonomous control of intelligent agents.  
O’Connor et al. (US Pub. No. 2014/0278951): O’Connor teaches the server systems with a plurality of bot agents to control information processing over the internet in user social media application environment.
Pannese (US Pub. No. 2008/0208372): Pannese teaches the use of a neural network to control robot hardware. 
Bhattacharya et al. (US Pub. No. 2005/0108022): Bhattacharya teaches the use of agent bots in separate locations in a distributed network environment as depicted in Fig.  5 for processing information to manage and control operations in a business process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/O.O.A./Examiner, Art Unit 2123 
                                                                                                                                                                                                                                                                                                                                                                                                             /BABOUCARR FAAL/Primary Examiner, Art Unit 2184